Citation Nr: 0900187	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-20 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The veteran had active service from August 1959 to May 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cheyenne, Wyoming.

The veteran submitted additional evidence in April 2007, 
subsequent to certification of the appeal to the Board.  Such 
evidence was accompanied by a waiver of Agency of Original 
Jurisdiction (AOJ) consideration.


FINDINGS OF FACT

1. Prior to March 19, 2007, the veteran's bilateral hearing 
loss measures Level IV in the right ear and Level IV in the 
left ear at their most impaired. 

2. From March 19, 2007, the veteran's bilateral hearing loss 
measures Level VII in the right ear and Level VII in the left 
ear at their most impaired.


CONCLUSIONS OF LAW

1. Prior to March 19, 2007, the criteria for an evaluation 
for bilateral hearing loss greater than 10 percent have not 
been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2008).

2. Beginning March 19, 2007, the criteria for a 40 percent, 
and no greater, evaluation for bilateral hearing loss have 
been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2005. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim.  

While the notice letter included the general criteria for 
submitting evidence that the hearing loss disability had 
worsened, the general procedure for assigning disability 
ratings, and the impact the disability had on the veteran's 
employment, the letter did not notify the veteran of the 
rating criteria for hearing loss or that the veteran should 
submit evidence showing how the hearing loss disability 
affects his daily life.  Thus, VA's duty to notify has not 
been satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id., Vazquez-Flores, 22 Vet. App. at 
48.  The veteran was sent for a VA audiological examination 
in May 2005 which addressed the medical findings necessary to 
rate his hearing loss disability.  He also submitted a 
statement as part of his appeal indicating that his hearing 
loss affects his ability to hear conversations. Additionally 
the veteran submitted two additional VA audiological 
examinations from June 2006 and March 2007 directly to the 
Board.      

These actions by the veteran indicate actual knowledge of the 
right to submit additional evidence and of the availability 
of additional process regarding both the rating criteria for 
hearing loss and the effect of the disability on the 
veteran's daily life.  As both actual knowledge of the 
veteran's procedural rights and the evidence necessary to 
substantiate the claim have been demonstrated, and he has had 
a meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Furthermore, as discussed 
below, it appears that VA has obtained all relevant evidence.  
Id.  

Increased Rating

The veteran is claiming entitlement to an increased rating 
for bilateral hearing loss.  He was granted an evaluation of 
10 percent for bilateral hearing loss effective June 24, 
2002.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes. See 38 C.F.R. § 4.1 (2008).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a). 

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern. See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible. Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness. VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test. The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical row appropriate to 
the numeric designation level for the ear having the poorer 
hearing acuity. For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent. 38 C.F.R. §§ 4.85(b), 4.87 (2008).

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral. 
That numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.

The veteran underwent a VA audiological examination in May 
2005.  The audiometric results were as follows:


HERTZ
May 2005
1000
2000
3000
4000
RIGHT
45
60
65
80
LEFT
45
60
65
80

Based on the above findings, the average pure tone threshold 
was 65 dB in the right ear and 65 dB in the left ear.  CNC 
Maryland speech test results were 80 percent speech 
discrimination in the right ear and 80 percent in the left 
ear. 

Using 38 C.F.R. § 4.85,  Table VI, the May 2005 findings 
reflect Level IV in both the right and left ears.  Applying 
those results to 38 C.F.R. § 4.85, Table VII, a 10 percent 
evaluation is derived.  Accordingly, the May 2005 audiometric 
results do not serve as a basis for a rating in excess of 10 
percent.  

The veteran underwent a VA outpatient audiological 
examination in June 2006.   However, the data was not in a 
format compatible for VA rating purposes.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that neither the 
Board nor the RO may not interpret graphical representations 
of audiometric data).

In March 2007 the veteran underwent a VA outpatient 
audiological examination.  The audiometric findings were as 
follows:


HERTZ
March 
2007
1000
2000
3000
4000
RIGHT
70
80
80
95
LEFT
65
75
85
90

Average pure tone threshold was calculated at 81 dB in the 
right ear and 79 dB in the left ear with CNC Maryland speech 
test results in 80 percent speech discrimination in the right 
ear and 80 percent in the left ear.  

Using Table VI, these findings reflect Level V in both the 
right and left ears.
However, both ears show an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86(a). Applying Table VIa to 
the puretone threshold averages, each of which is 55 decibels 
or higher, Level VII hearing loss is established in both the 
right and left ears.  Under the 38 C.F.R. § 4.85, Table VII, 
these findings of hearing impairment for bilateral hearing 
loss warrant a 40 percent evaluation.  

The findings of hearing impairment for bilateral hearing loss 
warrant a 40 percent evaluation beginning March 19, 2007, the 
date of the first VA examination finding Level VII hearing 
loss in both the right and left ears.  Prior to this, the 
medical evidence reflects findings of Level IV hearing loss 
in both the right and left ears, under the provisions of both 
38 C.F.R. § 4.85 and 4.86.

An evaluation in excess of 10 percent is not warranted prior 
to March 19, 2007. An evaluation of 40 percent, and no 
greater, is warranted effective March 19, 2007. An evaluation 
greater than 40 percent is not warranted at any time. See 38 
C.F.R. §§ 4.85, 4.86.  

The Board is limited in evaluating hearing loss to the 
mechanical application of the rating schedule under the 
specified testing methods. For example, any impact of the 
hearing loss on the veteran's daily life cannot be accounted 
for outside the rating tables of 38 C.F.R. § 4.85. The 
compensable evaluation assigned herein for his bilateral 
hearing loss accurately reflects his disability picture as 
contemplated under the VA rating criteria throughout the 
rating period on appeal.

Referral of the case for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) was considered, but the 
evidence presents no basis for further action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.


ORDER

Prior to March 19, 2007, an evaluation in excess of 10 
percent for bilateral hearing loss is denied.

From March 19, 2007, a 40 percent evaluation for bilateral 
hearing loss is granted.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


